f
MINISTERE DU DEVELOPPEMENT DURABLE, REPUBLIQUE DU CONGO
DE L'ECONOMIE FORESTIERE Unité * Travail * Progrès
F ET DE L'ENVIRONNEMENT

CABINET

DIRECTION GENERALE DE L'ECONOMIE

ë IMDDEFE/CAB/DGEF.-

Convention d'aménagement et de transformation pour la mise en valeur de l'Unité
Forestière d'Aménagement Mimbeli, située dans la zone | Likçuala, du Secteur
Forestier Nord, dans le Département de la Likouala

Entre les soussignés,

La République du Congo, représentée par Monsieur le Ministre Développement Durable,
de l'Economie Forestière et de l'Environnement, ci-dessous désignée ‘le Gouvernement”.

D'une part,

Et

La Société Congolaise de Transformation des Bois, représentée par son Directeur
Général, ci-dessous désignée « la Société ».

D'autre part,
& Autrement désignés ‘les Parties”
Il a été préalablement exposé ce qui suit :
La société Industrie de Transformation des Bois de la Likouala, confrontée à des
difficultés de trésorerie, a conclu avec la Société Congolaise de Transformation des Bois,

un accord d'acquisition d'actifs, pour permettre une poursuite des activités d'exploitation
forestière dans l'unité forestière d'aménagement Mimbeli.

Le Gouvernement congolais et la Société Congolaise de Transformation des Bois ont

convenu de conclure la présente convention d'aménagement et de transformation pour là
mise en valeur de l'unité forestière d'aménagement Mimbeli, conformément à la politique
le gestion durable des forêts, définie dans la loi n° 16-2000 du 20 novembre 2000 portant
ode forestier, et aux stratégies de développement du secteur forestier.

Les Parties ont convenu:
TITRE PREMIER : DISPOSITIONS GENERALES
Chapitre | : De l’objet et de la durée de la convention

Article premier : La présente convention a pour objet l'aménagement et la mise en valeur
de l'unité forestière d'aménagement Mimbeli, située dans la zone | Likouala du secteur
forestier nord, dans le Département de la Likouala.

Article 2 : La durée de la présente convention est fixée à quinze (15) ans, à compter de la
date de signature de l'arrêté d'approbation de la présente convention.

A la suite de l'adoption du plan d'aménagement de l'unité forestière d'aménagement
Mimbeli, élaboré dans l'objectif de gestion durable de l'unité forestière attribuée à la
société et prévu à l'article 11 ci-dessous, la durée de la convention peut être modifiée en
fonction des prescriptions dudit plan, pour tenir compte des dispositions de l’article 67 de
la loi n° 16-2000 du 20 novembre 2000 portant code forestier.

Cette convention est renouvelable, après une évaluation par l'Administration Forestière,
tel que prévu à l'article 32 ci-dessous.

Chapitre Il : De la dénomination, du siège social, de l’objet et du capital social
de la société

Article 3 : La société est constituée en Société Anonyme de droit congolais, dénommée
Société Congolaise de Transformation des Bois, en sigle SCTB.

Son siège social est fixé à Brazzaville, BP 14175, République du Congo. Il peut être
transféré en tout autre endroit de la République du Congo, par décision des actionnaires,
réunie en Assemblée Générale Extraordinaire.

Article 4: La Société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés de bois.

Afin de réaliser ses objectifs, la société peut signer des accords, rechercher des
actionnaires et entreprendre des actions susceptibles de développer ses activités, ainsi
que toute opération commerciale, mobilière se rattachant directement ou indirectement à
l'objet de la société.

Article 5 : Le capital social est initialement fixé à FCFA 10.000.000. Toutefois, il devra être

augmenté en une ou plusieurs fois, par voie d’ apport en numéraire, par incorporation des
éserves ou des provisions ayant vocation à être fncorporées au capital social et par
pport en nature, au plutard le 31 décembre 2010.

Article 6 : Le montant actuel du capital social, divisé en 100 actions de FCFA 100.000
chacune, est réparti de la manière suivante :

Actionnaires Nombre Valeur d'une | Valeur Totale
d’actions action (FCFA)
(FCFA)
STRATE CONSULTING COMPANY LTD 80 100.000 8.000.000
Etienne ZONGO 20 100.000 2.000.000
Total 100 = 10.000.000

Article 7: Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre chargé des Eaux et Forêts, conformément à la législation et à la
réglementation en vigueur.

TITRE DEUXIEME : DEFINITION DE L'UNITE FORESTIERE D’AMENAGEMENT
MIMBELI °

Article 8: Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières en vigueur, notamment l'arrêté n°2634/MEFPRH /DGEF/DF-
SIAF du 6 juin 2002 portant création, définissant les unités forestières d'aménagement du
domaine forestier de la zone Il (Ibenga-Motaba), du secteur forestier Nord et précisant les
modalités de leur gestion et de leur exploitation, la société est autorisée à exploiter l'unité
forestière d'aménagement Mimbeli, qui couvre une superficie de 322.100 hectares
environ, dont 237.207 hectares de superficie utile.

L'unité forestière d'aménagement Mimbeli est définie ainsi qu’il suit :

- Au Nord: Par le parallèle 03°20'Nord, en direction de l'Est, depuis la rivière Mbaï
jusqu'à la rivière Ibalinki; ensuite par la rivière Ibalinki en aval jusqu'à sa
confluence avec la rivière Tokélé ; puis par la rivière Tokélé en amont jusqu'à son
intersection avec le parallèle 03°14° Nord ; ensuite par le parallèle 03°14'Nord, en
direction de l'Est jusqu'à son intersection avec la rivière Ndoli.

-  AlEst : Par la rivière Ndoli en aval, depuis son intersection avec le parallèle 03°14°
Nord, jusqu'à son confluence avec la rivière Imessa ; puis par la rivière Imessa en
aval jusqu'à sa confluence avec la rivière Mbongoumba ; ensuite par la rivière
Mbongoumba en aval, jusqu'à sa confluence avec la rivière Ibenga.

- Au Sud et à l'Ouest : Par la rivière Ibenga en amont, depuis sa confluence avec la
ivière Mbongoumba, jusqu'à sa confluence avec la rivière Mbaï ; puis par la rivière
baï en amont jusqu'au parallèle 03°20’ Nord.

TITRE TROISIEME : ENGAGEMENTS DES PARTIES

Chapitre | : Des engagements de la société

Article 9 : La Société s'engage à respecter la législation et la réglementation forestières
en vigueur, notamment :

en ne cédant, ni en ne sous-traitant la mise en valeur de l'unité forestière
d'aménagement Mimbeli ;

en effectuant des comptages systématiques pour l'obtention des coupes annuelles,
dont les résultats devront parvenir à la Direction Départementale de l'Economie
Forestière de la Likouala, dans les délais prescrits par la réglementation forestière
en vigueur ;

en transmettant les états de production à la Direction Départementale de
l'Economie Forestière de la Likouala, dans les délais prévus par la réglementation
en vigueur ;

en respectant le quota des grumes destinées à la transformation locale et celui des
grumes à exporter.

Article 10 : La Société s'engage également à respecter la législation et la réglementation
en vigueur en matière d'environnement.

Article 11: La Société s'engage à mettre en valeur l'unité forestière d'aménagement
concédée, conformément aux normes forestières et environnementales, aux prescriptions
de la dite convention et aux dispositions du cahier de charges particulier.

Article 12 : La Société s'engage à élaborer, sous le contrôle des services compétents du
Ministère chargé des Eaux et Forêts, le plan d'aménagement, dans l'objectif de gestion
durable de l'unité forestière d'aménagement Mimbeli, à partir de 2011.

A cet effet, elle devra créer en son sein une cellule chargée de coordonner et de suivre
l'élaboration de la mise en œuvre de ce plan d'aménagement.

L'élaboration du plan d'aménagement se fera, avec l'appui d'un bureau d'études agréé,
sur la base des directives nationales d'aménagement et des normes d'aménagement des
concessions forestières.

Un protocole d'accord définissant les conditions générales d'aménagement et le protocole
technique précisant les prescriptions techniques seront signés entre la Direction Générale
de l'Economie Forestière et la Société.

Un avenant à la présente convention sera signé entre les Parties, après l'adoption du plan
l'aménagement, pour prendre en compte les prescriptions définies et les conditions de

+

/mise en œuvre dudit plan.

Article 13: La Société s'engage à mettre en œuvre le plan d'aménagement de l'unité
forestière d'aménagement Mimbeli.

Les dépenses relatives à l'élaboration et à la mise en œuvre du plan d'aménagement sont
à la charge de la société. Toutefois, celle-ci peut, avec l'appui du Ministère chargé des
Eaux et Forêts, rechercher des financements extérieurs.

Article 14 : La Société s'engage à atteindre les volumes précisés au cahier de charges
particulier, sauf en cas de crise sur le marché de bois ou de force majeure.

Articla 15: La Société s'engage à améliorer les unités industrielles existantes et à
diversifier la production des bois transformés, selon le programme d'investissement et le
planning de production, présentés dans le cahier de charges particulier.

Article 16: La Société s'engage à assurer la bonne exécution du programme
d'investissement, conformément au planning retenu dans le cahier de,charges particulier,
sauf en cas de force majeure, prévu à l'article 29 ci-dessous.

Pour couvrir les investissements, la société aura recours à tout ou partie de son cash-flow,
aux capitaux de ses actionnaires et aux financements extérieurs à moyen et long terme.

Article 17 : La Société s'engage à recruter les cadres nationaux, à assurer et à financer
leur formation, selon les dispositions précisées dans le cahier de charges particulier.

Article 18: La Société s'engage à porter l'effectif du personnel de 154 agents existants en
2010 à 279 agents en 2012, selon les détails précisés dans le cahier de charges
particulier

Article 19 : La Société s'engage à collaborer avec l'Administration des Eaux et Forêts,
pour une gestion rationnelle de la faune dans l'unité forestière d'aménagement Mimbeli.

Elle s'engage, notamment, à assurer le financement de la mise en place et du
fonctionnement de l'Unité de Surveillance et de Lutte Anti-Braconnage, en sigle USLAB,
sur la base d'un protocole d'accord à signer avec la Direction Générale de l'Economie
Forestière.

Article 20 : La Société s'engage à réaliser un programme de restauration des zones
dégradées et au suivi de la régénération des jeunes peuplements dans l'unité forestière
d'aménagement Mimbeli, en collaboration avec le Service National de Reboisement, sur
la base d'un protocole d'accord à signer avec la Direction Générale de l'Economie
Forestière, dès l'adoption du plan d'aménagement.

Article 21: La Société s'engage à réaliser les travaux spécifiques au profit de

l'Administration des Eaux et Forêts, des populations et des collectivités territoriales où
cales du Département de la Likougla, tels que prévus dans le cahier de charges
articulier de la présente convention.

Ru

Chapitre II : Des engagements du Gouvernement

Article 22: Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la Société et à contrôler, par le biais des services compétents du
Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles.

Il garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par les
agents des Eaux et Forêts.

Article 23 : Le Gouvernement s'engage à maintenir les volumes précisés au cahier de
charges particulier jusqu'à l'adoption du plan d'aménagement, sauf en cas de crise sur le
marché de bois ou de force majeure.

Article 24: Le Gouvernement s'engage à ne pas mettre en cause unilatéralement les
dispositions de la présente convention à l'occasion des accords de toute nature qu'il
pourrait contracter avec d'autres Etats ou des tiers. ,

TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION
ET CAS DE FORCE MAJEURE

Chapitre | : De la modification et de la révision

Article 25 : Certaines dispositions de la présente convention peuvent être révisées à tout
moment lorsque les circonstances l'imposent, selon que l'intérêt des Parties l'exige, ou
encore lorsque son exécution devient impossible en cas de la force majeure.

Article 26 : Toute demande de modification de la présente convention devra être formulée
par écrit, par l’une des Parties.

Cette modification n'entrera en vigueur que si elle est signée par les Parties contractantes.
Chapitre II : De la résiliation de la convention

Article 27 : En cas d'inexécution des engagements pris par la Société, la convention est
résiliée de plein droit, sauf cas de force majeure, après une mise en demeure restée sans
effet, dans les délais indiqués, qui, dans tous les cas, ne doivent pas dépasser trois mois,
sans préjudice des poursuites judiciaires.

Cette résiliation intervient également en cas de non respect de la législation et de la
réglementation forestières, dûment constatés et notifiés à la Société par l'Administration
des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre chargé des Eaux et Forêts.

Article 28 : Les dispositions de l'article 27 ci-dessus s'appliquent également dans le cas

ou la mise en œuvre de la présente convention ne commence pas dans un délai d’un an,

à compter de la date de signature de son arrêté d'approbation, ou encore lorsque les
ctivités du chantier sont arrêtées pendant un an, sauf cas de force majeure, défini à
article 29 ci-dessous, après avoir tenu informé l'Administration des Eaux et Forêts.

#

Chapitre III : Du cas de force majeure

Article 29 : Est qualifié de « force majeure », tout événement indépendant, incertain,
imprévisible, irrésistible et extérieur à la Société, susceptible de l'empêcher de réaliser
normalement son programme de production et d'investissements.

Toutefois, la grève issue d’un litige entre la société et son personnel ne constitue pas un
cas de force majeure.

Article 30 : Au cas où l'effet de la force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période marquée par la force majeure.

Si au contraire, l'effet de la force majeure dure plus de six mois, l'une des Parties peut
soumettre la situation à l'autre, en vue de sa résolution.

Les Parties s'engagent à se soumettre à toute décision résultant d'un tel règlement, même
si cette décision devra aboutir à la résiliation de la présente convention.

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTION DE
JURIDICTION

Article 31: Les Parties conviennent de régler à l'amiable tout différend résultant de
l'interprétation de l'exécution de la présente convention.

Au cas où le règlement à l'amiable n'aboutit pas, le litige est porté devant le Tribunal de
Commerce du siège social de la Société, sur le territoire congolais.

TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 32: En cas de faillite ou de résiliation de la convention, la Société sollicitera
l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses actifs.

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2000 portant
code forestier sont applicables de plein droit.

Article 33 : La présente convention fera l'objet d'une évaluation annuelle par les-services
compétents de l'Administration des Eaux et Forêts.

De même, au terme de la validité de la présente convention, une évaluation finale sera
ectuée par les services précités, qui jugeront de l'opportunité ou non de sa

econduction.
d

Article 34: La présente convention, qui sera approuvée par arrêté du Ministre chargé des
Eaux et Forêts, entre en vigueur à compter de la date de signature dudit arrêté

Fait à Brazzaville, le 1? aoÿt 2040

Pour la Société, Pour le Gouvernement,

Le Directeur Général, Le Ministre du Développement Durable,

de l'Economie Forestière
l'Environnement,

Etienne ZONGO
